The opinion'of the court was delivered by
Woodward, J.
We think the court erred in the effect they gave to the papers in evidence.
By the original article of agreement, dated 29th May 1838, Lamborn was to pay for the land in controversy within four years; but having paid only some $200 on account of the contract, he relinquished and rescinded it by a writing under his hand and seal, on the 3d day of February 1847. At the date of this rescis*316sion, and as part of the same transaction, Shoemaker, as agent for Eisher, gave Lamborn a written agreement that he would receive back the land sold him in 1838 — and that as soon as he could effect a sale of it, he would pay over to Lamborn the net amount of the sale, over and above what remained due on the contract — and further, that if within ten days Lamborn would pay the balance due, with interest, he should have the deed.
Time was thus made a very essential element in the dealings between these parties. The money had been long overdue on the original contract. It was now rescinded, and the land taken back, but still it should be restored, if, within ten days, the purchaser would perform on his part. It was a condition precedent to the resuscitation of a defunct contract. The condition was not performed, and of course the contract remained dead .so far as Lam-born’s interest in the land was concerned. He had a right to the contingent profits of a resale, but that was a mere money contract, not an interest in the land.
In that condition of the affair, Shoemaker wrote him, on the 23d June 1847, to meet him at the Clearfield court, or “you are entirely done with the land.”
The court treated this letter as evidence of an extension of the time given for paying for the land. .
There is not a word in it which will justify such a construction. It may have meant that, if he did not meet Shoemaker, he should not participate in the profits of a resale, or should have no chance to recontract for the land; but there is no intimation that the ten days stipulated for in the previous February, had been or should be extended. According to that stipulation it was “ within” these ten days that the money was to be paid and the deed made.
After the 13th February, then, what interest had Lamborn in the land ? None by virtue of the original articles, for they were relinquished; and none by virtue of the deed mentioned, for he had not got it, nor was he entitled to have it. Shoemaker’s correspondence, therefore, could not have referred to an interest in the land. Much less were his vague and general terms intended as an extension of the very precise limitation he had imposed, and which had long expired.
The object of the letter was to secure Lamborn’s attendance at Clearfield. “ Do not. neglect to meet me,” it reads; “ you must be there yourself. Your brother cannot do the business. If you neglect to be there, you are entirely done with the land.”
The extension of the limitation was evidently not the emergency. Creditors are not apt to force extensions on defaulting debtors so emphatically. Nor are such contracts usually manufactured out of such materials. We should do wrong to the parties, who have proved themselves very competent to define their agreements, if we should surmise an extension on such grounds.
*317If, then, there was no extension of the contract of 3d February, Lamborn had no interest in the land, of which Patchin was required to take notice, when he contracted with Shoemaker.
The evidence, both of tender and notice, is wholly unimportant, for both these questions disappear from the cause when we hold, as the court below should have decided, that Lamborn’s only interest was the contingent right to. which we have alluded, to share in the profits of a resale, and that he had not a vestige of interest in the land.
The judgment is reversed, and a venire de novo awarded.